Citation Nr: 1008398	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.  

3.  Entitlement to an initial compensable rating for diabetic 
ulcers of the right foot.  

4.  Entitlement to an initial compensable rating for diabetic 
ulcers of the left foot.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to May 1945, 
from June 1946 to December 1953, and from February 1955 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and assigned 0 percent disability ratings 
for peripheral neuropathy of the right and left lower 
extremities, effective May 21, 2004, and granted service 
connection and assigned 0 percent disability ratings for 
diabetic ulcers of the right and left feet, effective May 21, 
2004.  

A May 2009 rating decision increased the ratings for 
peripheral neuropathy of the right and left lower 
extremities, from 0 to 10 percent, effective May 21, 2004.  
However, as those grants do not represent total grants of 
benefits sought on appeal, the claims for increase remain 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Since May 21, 2004, the Veteran's peripheral neuropathy 
of the right lower extremity has been manifested by 
paresthesias, numbness, decreased sensation, decreased 
strength, increased sensitivity, and abnormal coordination.  
It has not been productive of muscle atrophy, and has been 
productive of no more than mild incomplete paralysis of the 
external popliteal nerve.  

2.  Since May 21, 2004, the Veteran's peripheral neuropathy 
of the left lower extremity has been manifested by 
paresthesias, numbness, decreased sensation, decreased 
strength, increased sensitivity, and abnormal coordination.  
It has not been productive of muscle atrophy, and has been 
productive of no more than mild incomplete paralysis of the 
external popliteal nerve.  

3.  Since May 21, 2004, the Veteran's diabetic ulcers of the 
right foot are not productive of claudication on walking more 
than 100 yards or diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  The ulcer scars are 
superficial, stable, nontender, do not adhere to underlying 
tissue, and have not caused limited motion or function.  The 
scars do not measure an area of 144 square inches or greater, 
and there has been no evidence of edema, inflammation, or 
keloid.

4.  Since May 21, 2004, the Veteran's diabetic ulcers of the 
left foot are not productive of claudication on walking more 
than 100 yards or diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  The ulcer scars are 
superficial, stable, nontender, do not adhere to underlying 
tissue, and have not caused limited motion or function.  The 
scars do not measure an area of 144 square inches or greater, 
and there has been no evidence of edema, inflammation, or 
keloid.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met since May 21, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8521 (2009).  

2.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met since May 21, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 
(2009).  


3.  The criteria for an initial compensable rating for 
diabetic ulcers of the right foot have not been met since May 
21, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7114 (2009); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7802 (2008).

4.  The criteria for an initial compensable rating for 
diabetic ulcers of the left foot have not been met since May 
21, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7114 (2009); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7802 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Peripheral Neuropathy of the Right and Left Lower Extremities 

The Veteran's peripheral neuropathy of the right and left 
lower extremities are each rated as 10 percent disabling 
under DC 8521, which pertains to paralysis of the external 
popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a, DC 
8521 (2009). 

The criteria for evaluating the severity of the external 
popliteal nerve is set forth under Diagnostic Codes 8521, 
8621, and 8721.  Disability ratings of 10 percent, 20 percent 
and 30 percent are assignable for incomplete paralysis which 
is mild, moderate, or severe in degree, respectively.  A 40 
percent rating is warranted for complete paralysis of the 
external popliteal nerve; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  
Diagnostic Codes 8621 and 8721 address the criteria for 
evaluating neuritis and neuralgia of the external popliteal 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, DCs 8521, 8621, 8721 (2009). 

Post-service VA medical records dated from August 2004 to 
June 2005 show that the Veteran received intermittent 
treatment for his peripheral neuropathy.  He complained of 
tightness and stiffness in his right knee and underwent 
physical therapy sessions.  

On VA examination in June 2004, the examiner noted that the 
Veteran had a right hemiparesis with weakness in the right 
arm and right leg that was due to a past stroke.  The Veteran 
was found to have peripheral neuropathy that was due to his 
diabetes mellitus.  The Veteran did not wear a diaper, and 
there was no evidence of any bladder or bowel incontinence.  

At an August 2005 VA examination, the Veteran complained that 
since his stroke, he had experienced feeling weaker on the 
right side of his body and that he had numbness on the right 
side from his head to his toes.  He reported the numbness as 
being a 7/10.  The examiner noted that the nerves involved in 
the Veteran's neuropathy were L1-S1.  Examination revealed 
that femoral pulses and pulses on the left side and were 2+.  
The pulses could not be palpated on the right foot, but the 
Veteran's wife reported that they had been decreased.  The 
right foot had 2+ pedal edema and normal color but was 
slightly cooler than the left one.  The examiner observed 
that on the entire right side, sensation was increased to 
light touch, painful touch, and monofilament.  The Veteran 
had decreased sensation to pain, light touch, and 
monofilament from his right upper leg to the right foot on 
the dorsum and sole.  Deep tendon reflexes in the left foot 
were 2+, but deep tendon reflexes could not be elicited in 
the right ankle and right foot.  Babinski was positive on the 
right side.  The left hip had tenderness in the center of the 
posterior hip on palpation but no heat or warmth, and 
strength was 4/5.  The right hip had strength of 3/5.  The 
left knee was tender on palpating anteriorally and had no 
heat, redness, or warmth.  The examiner diagnosed the Veteran 
with peripheral neuropathy of the left lower leg with 
numbness, left hip neuropathy with severe decreased range of 
motion and function from resistance, peripheral neuropathy of 
the left knee with moderate decreased range of motion and 
function from resistance, and peripheral neuropathy of the 
left ankle with moderate to severe decreased range of motion 
and function from resistance.  The examiner found that the 
Veteran had peripheral neuropathy in the left lower 
extremity.  However, due to the Veteran's stroke and 
resultant increased sensation on the right side, the examiner 
was unable to find peripheral neuropathy in the right lower 
extremity without resorting to mere speculation.  Similarly, 
the examiner could not state how much of the Veteran's 
peripheral neuropathy was due to diabetes or to his 
cerebrovascular accident without resorting to mere 
speculation.  

On VA examination in December 2007, the Veteran reported 
experiencing numbness, tingling, and swelling in his 
bilateral lower extremities.  He also complained of 
paresthesias, loss of sensation, pain, and increased 
sensitivity in the bilateral lower extremities.  The Veteran 
stated that he had urinary frequency, urinary urgency, and 
erectile dysfunction related to his diabetic neuropathy.  
Examination revealed normal dorsalis pedis and posterior 
tibial pulses of the bilateral lower extremities.  The lower 
extremities were dystrophic and cool in temperature with thin 
skin and absent hair.  The right lower extremity was red in 
color.  The Veteran had abnormal coordination and was unable 
to stand because he was in a wheelchair.  Romberg's sign was 
positive.  Babinski's sign was negative, and deep tendon 
reflexes were 2+ in the bilateral lower extremities.  Cranial 
nerve functions were normal.  When the bilateral lower 
extremities were tested with 5 millimeter monofilament, there 
was evidence of sensory loss.  The left lower extremity had 
no motor loss while the right lower extremity was hemiplegic 
and had hemiparesis. 

The findings in the medical evidence support a conclusion 
that the Veteran has peripheral neuropathy in both the right 
and left lower extremities, which results in paresthesias, 
numbness, decreased sensation, decreased strength, increased 
sensitivity, and abnormal coordination.  There is no 
evidence, however, of muscle atrophy.  Furthermore, although 
the Veteran reported urinary urgency, urinary frequency, and 
erectile dysfunction, there was no objective medical evidence 
of bowel or bladder incontinence or sexual dysfunction that 
was related to his diabetic neuropathy.  The Board therefore 
finds that the Veteran's lower extremity peripheral 
neuropathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the external 
popliteal nerve that is mild in degree.  Accordingly, the 
Board finds that a rating in excess of 10 percent is not 
warranted for either extremity.  The Board finds no evidence 
of organic changes, such as muscle atrophy or trophic 
changes, that would warrant a higher rating or demonstrate 
more than a mild degree of incomplete paralysis of the 
external popliteal nerve. 

The Board also concludes that the evidence does not 
demonstrate that the Veteran's peripheral neuropathy of the 
right and left lower extremities approximates moderate 
incomplete neuritis, or neuralgia, such that a higher 
evaluation would be warranted under DC 8621 or 8721.  The 
evidence demonstrates that the Veteran has mildly decreased 
sensation but no evidence of neuritis or neuralgia in his 
lower extremities.  Accordingly, the Board finds that the 
Veteran's peripheral neuropathy of the lower extremities does 
not rise to the level of moderate incomplete neuritis, or 
neuralgia of the external popliteal nerve, as contemplated by 
these diagnostic codes.  38 C.F.R. § 4.124a, DCs 8621, 8721.  

The preponderance of the evidence demonstrates that since May 
21, 2004, the peripheral neuropathy of each extremity has 
warranted ratings no higher than 10 percent.  As the 
preponderance of the evidence is against the claims for an 
increased rating, the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Diabetic Ulcers of the Right and Left Feet 

Where the Veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009). 

In this case, the Veteran has diabetic ulcers of the right 
and left feet.  His feet were cold with nonpalpable pulses in 
the right foot and had ulcerated areas that were tender to 
the touch.  The RO rated the diabetic ulcers of the right and 
left feet, by analogy, under Diagnostic Code (DC) 7114.  
While no diagnostic code specifically addresses diabetic 
ulcers, DC 7114 does address diminished peripheral pulses and 
claudication, which is precisely related to the 
symptomatology described by the Veteran.  The medical 
evidence also shows scars of the diabetic ulcers, and 
therefore DCs 7800-7805, which pertain to scars, are also 
applicable.  The Board can identify no more appropriate 
diagnostic codes, and although the Veteran has disagreed with 
the use of Diagnostic Code 7114, he has not identified any 
more appropriate diagnostic codes.  Butts v. Brown, 5 Vet. 
App. 532 (1993).  Accordingly, the Board will proceed with an 
analysis of the Veteran's disability under these diagnostic 
codes. 

Under DC 7114, arteriosclerosis obliterans is rated as 20 
percent disabling if the condition is productive of 
claudication on walking more than 100 yards, and diminished 
peripheral pulses or ankle/brachial index (ABI) of 0.9 or 
less.  A 40 percent rating is warranted where the condition 
is productive of claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, dystrophic nails) or ABI 
of 0.7 or less.  A 60 percent rating is warranted where the 
condition is productive of claudication on walking less than 
25 yards on a level grade at 2 miles per hour, and there is 
either persistent coldness of the extremity or ABI of 0.5 or 
less.  Finally, a maximum 100 percent rating is warranted 
where the condition is productive of ischemic limb pain at 
rest, and there are either deep ischemic ulcers or ABI of 0.4 
or less.  The notes associated with this diagnostic code are 
set out as follows:  NOTE (1): The ankle/brachial index is 
the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 
1.0 or greater.  NOTE (2): Evaluate residuals of aortic and 
large arterial bypass surgery or arterial graft as 
arteriosclerosis obliterans.  NOTE (3): These evaluations are 
for involvement of a single extremity.  If more than one 
extremity is affected, evaluate each extremity separately and 
combine (under § 4.25) using the bilateral factor (§ 4.26), 
if applicable.  38 C.F.R. § 4.104, DC 7114 (2009).  

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was pending before October, 28, 2008, and 
because he has not requested reevaluation pursuant to the new 
criteria, his claim will only be evaluated under the rating 
criteria made effective from August 30, 2002.  

The only potentially applicable diagnostic code for scars in 
this case is DC 7802, which pertains to superficial scars 
that do not cause limitation of motion of the affected part.  
That DC provides a 10 percent rating for a scar that measures 
an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7801 (scars other than head, face, or neck, that are 
deep or that cause limited motion), 7803 (superficial, 
unstable scars), 7804 (superficial scars that are painful on 
examination), and 7805 (scars that cause limitation of 
function of the affected part) are not applicable in this 
instance as the medical evidence does not show that the 
Veteran has any of those conditions.  Specifically, on VA 
examination in August 2005, the two scars on the Veteran's 
right ankle and left foot were not found to affect leg motion 
or function.  They were shown to be nontender to touch, 
nondistended, moveable, and not elevated or depressed.  There 
was no evidence of keloid, edema, or induration.     

On VA examination in June 2004, the Veteran reported 
undergoing treatment from a podiatrist for superficial 
diabetic ulcers on the right foot.  The examiner diagnosed 
the Veteran with bilateral diabetic foot ulcers that required 
ongoing treatment.  

At an August 2005 VA examination, the examiner noted that the 
Veteran had been treated in the podiatry department for 
ulcers on his feet and legs.  The examiner reviewed a June 
2003 treatment record where the Veteran was diagnosed with a 
superficial ulcer on the right third toe, superficial blister 
on the right hallux, and diabetes type II.  The Veteran's 
right foot had been found to be very cold with nonpalpable 
pulses and edema.  Capillary refill had been 5 seconds in all 
toes of the right foot.  There had been no dusky appearance, 
dark discoloration, or black color to the right foot or 
digits.  The Veteran had been found to have a 1 centimeter 
circular ulceration on the dorsum of the right third toe, a 
blood bruise blister noted in the right medial hallux, and 
pitting edema to right foot with red petechia.  Currently, 
the Veteran reported that his ulcers seemed to be getting 
better.  There was no malignancy, and the Veteran denied 
having any light therapy, beam therapy, or corticosteroids.  
Examination revealed that the right foot had pinkish red skin 
and 2+ to 3+ pitting edema.  There were no blackened areas on 
the right foot.  Pulses could not be palpated in the right 
foot, and sensation was increased.  The left foot had 2+ 
pulses in the dorsalis pedis and posterior tibia areas.  
Sensation was decreased to pain, light touch, and 
monofilament on the dorsal and ventral surfaces of the left 
foot and left leg.  The Veteran had several scars present on 
his legs.  One well-healed scar on the right lateral 
malleolar area measured 0.25 inches by 0.25 inches.  It did 
not affect leg motion and was hypopigmented, nondistended, 
moveable, and not elevated or depressed.  On the left foot 
dorsally, there was a scar with a red border and brown center 
that measured 0.5 inches by 0.5 inches.  It was moveable, 
nontender to touch, and not elevated or depressed.  There was 
no keloid, edema, or induration.  Several ulcers were also 
present on the toes of the Veteran's right foot.  The ulcers 
had red centers with white edges and were very tender to the 
touch.  There was an ulcer measuring 0.5 inches by 0.25 
inches on the right great toe, and there were ulcers 
measuring 0.25 inches by 0.25 inches on the right second toe 
dorsally and the right third toe distally.  The examiner 
diagnosed the Veteran with ulcerated areas on the legs and 
noted that some were healed and others were in the process of 
healing.

On VA examination in December 2007, the Veteran reported a 
history of ulcers to the lower legs.  Examination revealed 
shin spots over the anterior tibia and swelling of the right 
foot with red and dry skin of the right toes.  However, there 
was no evidence of any open wounds or diabetic ulcers.    

The medical evidence of record shows that the Veteran is not 
entitled to initial compensable ratings for diabetic ulcers 
of the right and left feet.  There is no evidence that the 
Veteran has claudication on walking more than 100 yards.  
Additionally, the Veteran has not been found to have 
diminished peripheral pulses or an ankle/brachial index of 
0.9 or less.  At an August 2005 VA examination, the left foot 
was shown to have 2+ pulses in the dorsalis pedis and 
posterior tibia areas, and due to the Veteran's 
cerebrovascular accident with resulting right sided 
hemiparesis, pulses could not be palpated in the right foot.  
Therefore, because there is no evidence of claudication on 
walking more than 100 yards and diminished peripheral pulses 
or ABI of 0.9 or less due to diabetic ulcers, the Board finds 
that increased ratings are not warranted for the diabetic 
ulcers of the feet under DC 7114.  

Similarly, the Veteran is not entitled to initial compensable 
ratings for his diabetic ulcers of the right and left feet 
pursuant to DC 7802.  The competent medical evidence does not 
show that the superficial scars on his right ankle and left 
foot measure an area or areas of 144 square inches or 
greater.  38 C.F.R. § 4.118, DC 7802.  In fact, on VA 
examination in August 2005, the Veteran's right ankle scar 
measured only 0.25 inches X 0.25 inches, and his left foot 
scar measured only 0.5 inches X 0.5 inches.  Accordingly, the 
Board finds that the Veteran is not entitled to initial 
compensable ratings for his diabetic ulcer scars of the right 
and left feet under DC 7802. 

The Board finds that the preponderance of the evidence 
demonstrates that since May 21, 2004, the diabetic ulcers of 
each foot have warranted ratings no higher than 0 percent.  
As the preponderance of the evidence is against the claims 
for an increased rating, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Extraschedular Consideration 

Additionally, the Board has contemplated whether the case 
should be referred for extraschedular consideration.  An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1). 

The Board finds no evidence that the Veteran's 
service-connected peripheral neuropathy and diabetic ulcer 
disabilities present such unusual or exceptional disability 
pictures at any time so as to require consideration of 
extraschedular evaluations pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the Veteran's 
service-connected neuropathy and diabetic ulcer disabilities 
do not result in marked functional impairments in any way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disabilities in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disabilities specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disabilities.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of extraschedular ratings is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; a rating 
decision in September 2004; and a statement of the case in 
September 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased initial rating for peripheral neuropathy of the 
right lower extremity is denied.  

An increased initial rating for peripheral neuropathy of the 
left lower extremity is denied.  

An initial compensable rating for diabetic ulcers of the 
right foot is denied.  

An initial compensable rating for diabetic ulcers of the left 
foot is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


